DETAILED ACTION
	Claims 1-20 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority to 62/928,727 filed on October 31, 2019 is acknowledged in the present application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on February 16, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The present claims are drawn to a method of forming a phosphate-base enzyme inhibitor by reacting o-phosphorylethanolamine with an acyl chloride to obtain the phosphate-based enzyme inhibitor.  However, the claims do not specify the enzyme that is being inhibited or the final structure of the inhibitor.  The present disclosure only details where the inhibitor generated is of the formula 
    PNG
    media_image1.png
    247
    338
    media_image1.png
    Greyscale
 and the enzyme target is ribose 5-phosphate isomerase type B.  See Figure 2 and the Example, page 13-20.  The disclosure provides no information as to how the function of the compounds generated change with changes in structure, and what enzymes may be targeted or not targeted based on the structure.  Therefore, claims 1-15 do not possess adequate written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 16 contains the structure 
    PNG
    media_image2.png
    262
    126
    media_image2.png
    Greyscale
, where there are no additional groups bonded to the two free oxygen atoms of the phosphate group.  Therefore, the structure is incomplete and indefinite.  For purposes of art, the structure has been interpreted as OH groups being present in place of the free oxygen atoms.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PGPUB 2008/0091005).
Wang et al. teach the compound 
    PNG
    media_image3.png
    65
    183
    media_image3.png
    Greyscale
, which reads on the claims where R2 is hydrogen.  See Figure 9, second structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (Journal of Biological Chemistry, 1973, 8233-8239) in view of McMurry (Organic Chemistry, Fourth Edition, 1996, 831).
Hartman et al. teaches a process where o-phosphorylethanolamine with an acyl bromide to obtain the phosphate-based enzyme inhibitor 2-(2-bromoacetamido)ethyl dihydrogen phosphate.  The reaction is performed in water at pH 5 in the presence of lithium hydroxide.  The reaction is then concentrated to dryness to form a powder.  See page 8234, paragraph bridging the two columns.  The reaction corresponds to the present claims where R1 is bromo, the acyl halide comprises bromoacetyl bromide, and the inhibitor comprises 2-(2-bromoacetamido)ethyl dihydrogen phosphate.  Water is present in the powder formed as the product was not dehydrated.
	Hartman et al. do not teach where an acyl chloride is used in place of the acyl bromide used. 
	However, acyl chlorides and acyl bromides are both classified as acyl halides.  There would be motivation to switch from an acyl bromide to an acyl chloride as acyl chlorides are more commonly used to make amides.  See McMurry, page 831.  As acyl chlorides have been shown to perform the same reaction, there would be a reasonable expectation of success.  
	Therefore, the claims are prima facie obvious over the prior art.
Conclusion
	Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626